Order filed March 27, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00169-CV
                                     ____________

                          LAMBERT ADUMEKWE, Appellant

                                             V.

                NEW HAMPSHIRE INSURANCE COMPANY, Appellee



                           On Appeal from the 269th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-81456


                                         ORDER
          According to information provided to this court, the trial court’s judgment was
signed January 11, 2012. Our information reflects that appellant filed/ a timely motion for
new trial and notice of appeal. Appellant also filed an affidavit of indigence. See Tex. R.
App. P. 20.1. This court has not been notified that any contest to the affidavit has been
filed or that the trial court has timely sustained any contest. Therefore, it appears that
appellant is entitled to proceed without the advance payment of costs. See Tex. R. App. P.
20.1 (deeming appellant indigent when no contest or written order on the contest are timely
filed).

          The record in this appeal is due May 10, 2012.      Accordingly, we issue the
following order:
       We order the Harris County District Clerk to file a clerk’s record with the clerk of
this court containing the required documents listed in Texas Rule of Appellate Procedure
35.1 on or before May 10, 2012. In addition, we order Kathleen Keese, the court reporter
in this case, to file the reporter’s record in this appeal on or before May 10, 2012. The
records are to be filed without the advance payment of costs. See Tex. R. App. P. 20.1(k).
The court will consider a reasonable request for an extension of time to file the record of
not more than 30 days. See Tex. R. App. P. 35.3(c) (amended eff. 3-1-12) (limiting
extensions of time to file the record to 30 days).



                                           PER CURIAM




                                              2